Citation Nr: 1138193	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-19 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an earlier effective date for the grant of service connection for sinusitis. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1976 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted an earlier effective date of June 8, 1998, for service connection for sinusitis.  

The issue of whether new and material evidence has been submitted to reopen a claim of entitlement to migraine headaches as secondary to service-connected sinusitis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Statement from Veteran, March 2009.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. Service treatment records dated in April 1977 show that the Veteran was treated for sinusitis which developed into a secondary eye infection; he was subsequently diagnosed with severe anterior uvevitis of the right eye, secondary to maxillary sinusitis, and decreased visual acuity.  Expeditious discharge was recommended due to this condition.  

2. The Veteran separated from active duty service on June 24, 1977. 

3. With the evidence reasonably construed in the Veteran's favor, the Veteran submitted his original claims for service connection for uveitis/cyclitis and sinusitis, along with VA treatment records showing a diagnosis of uveitis secondary to sinusitis, on July 8, 1977.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date of June 25, 1977, for the grant of service connection for sinusitis have been met.  38 U.S.C.A. § 5110 (West); 38 C.F.R. §§ 3.156, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist a claimant in substantiating a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  The decision made herein is fully favorable to the Veteran.  Accordingly, assuming any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed.  

Effective Dates 

The Veteran asserts that an earlier effective date is warranted for an award of service connection for sinusitis.

In essence, he contends that his July 1977 claim of service connection for an eye condition, which was granted by a November 1977 rating decision, was actually a claim of service connection for a secondary eye condition due to sinusitis.  In other words, he asserts that his July 1977 claim encompassed both an eye condition and sinusitis (as a primary condition). See VA Form 21-4138.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011). 

Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." See 38 C.F.R. § 3.1(p) (2011); see also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have an intent to file a claim for VA benefits).  A claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits. See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Moreover, the Court has explicitly stated that the "mere presence" of a diagnosis of a specific disorder in a VA medical report "does not establish an intent on the part of the Veteran" to seek service connection for that disorder. See Brannon v. West, 12 Vet. App. 32, 35 (1998). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 . 

In this case, service treatment records show that the Veteran had both of his maxillary sinuses drained on April 11, 1977.  Within a day of that procedure, his right eye became red and painful with decreased visual acuity.  See April 18, 1977, Narrative Summary.  The Veteran was hospitalized and diagnosed with severe anterior uveitis of the right eye, secondary to sinusitis (emphasis added).  He was also diagnosed with status-post drainage of both maxillar sinuses for acute sinusitis.  Expeditious discharge was recommended due to these conditions.  

The Veteran separated from active duty service on June 24, 1977.  On July 8, 1977, he submitted his application for compensation and pension.  See VA Form 21-526e.  The form indicated "see medical records" and "right eye infection" under the claimed disabilities section (emphasis added).  It also specifically referred to the April 1977 service treatment record diagnosing uveitis secondary to sinusitis.  Contemporaneous post-service VA medical records showed continued treatment for eye problems and a diagnosis of uveitis "due to associated sinusitis."  See Ophthalmological Clinical Record, July 11, 1977.  Based on the information, the RO granted service connection for a right eye condition (cyclitis), effective June 25, 1977, i.e., the day following the Veteran's separation from service. 

Later, in a June 1978 rating decision, the RO reduced the evaluation for the right eye condition to 0 percent, effective September 1, 1978, based on improvement.  There are several letters contained in the claims file, dated in the late 1980's, which indicate that the Veteran desired an increased evaluation for his "service connected disability."  Apparently, no specific actions were taken on either the Veteran's or RO's part at that time.  

In June 1998, the Veteran submitted another letter stating that he had been experiencing sinus problems since he was discharged from service, and that his sinus problems were accompanied by severe eye troubles.  The RO treated this communication as an initial claim for service connection for sinusitis and the claim was denied in a January 1999 rating decision.  

In a July 1999 letter, the Veteran again explained that he was hospitalized and nearly blinded by sinus problems in-service and that he had experienced chronic sinus problems since that time.  He indicated that he had been receiving "monetary" benefits for a sinus disability until 1978, at which point the benefits were "abated."  As explained below, the Veteran believed that he had been awarded service-connection for sinus problems in 1977 and that his benefits were terminated in 1978 due to a brief incarceration during that time period.  However, as explained above, the record shows that the Veteran was only service-connected for cyclitis of the right eye and that his evaluation was simply reduced to 0 percent in 1978 based upon improvement of the eye condition.  

The Veteran filed a "formal" compensation claim for sinusitis in September 1999.  The claim was again denied in a February 2000 rating decision.  The Veteran appealed this determination and in November 2001 the Board granted service connection for sinusitis.  In a February 2002 rating decision, the RO assigned a 30 percent evaluation, effective May 24, 1999.  The Veteran timely appealed the effective date assigned, asserting that he filed an initial claim for compensation for sinus problems in July 1977 and that the effective date for service connection for sinusitis should reflect such date.  In May 2006, the RO granted an earlier effective date of June 8, 1998, based upon the date of receipt of his "original claim to service connection for sinusitis."  It is from this determination that the current appeal stems. 

The Veteran testified before the undersigned Veterans Law Judge in April 2008 (as to the earlier effective date issue), before another Acting Veterans Law Judge in November 2004 (as to the timeliness of a notice of disagreement for service connection for sinusitis), and before an RO hearing officer in December 1999 (as to the service connection for sinusitis issue).  He has also submitted numerous statements in support of his claim for an earlier effective date.  Throughout all of this, the Veteran's statements regarding his claim for an earlier effective date for sinusitis have remained consistent.  Essentially, he maintains that he was diagnosed with uveitis secondary to sinusitis in-service in April 1977; that he was unable to read due to this condition when he initially filed his claim for benefits in July 1977; that his mother and representative helped him fill out the VA Form 21-526e, which he believed encompassed both a sinus and eye condition claim; and that the April 1977 service treatment record associated with his claim unequivocally showed a (primary) diagnosis of sinusitis with a resulting eye condition.  In sum, the Veteran not only believed that he was claiming service connection for sinusitis with the July 1977 document (and accompanying April 1977 STR), but he also believed that sinusitis was being granted along with the secondary eye condition.  He even continued to request increased evaluations in connection with the claimed eye/sinus disability throughout the 1990's and 1990's, only to find out many years later that he was not service-connected for that condition.  He also continued to seek out and receive VA treatment for both sinus and eye issues during this time.  

Based on the foregoing, the Board finds that the Veteran's July 8, 1977, claim for compensation will be construed as his formal claim for service connection for sinusitis.  This date is within one year of the Veteran's separation from service in June 1977, and thus, the effective date for sinusitis shall be the day following separation from active service, i.e., June 25, 1977.  In so finding, the Board points to the in-service primary diagnosis of sinusitis; the Veteran's July 1977 VA Form 526e, which notes the in-service treatment record for sinusitis and an associated eye condition; the July 1997 post-service VA treatment record showing uveitis due to sinusitis; and the Veteran's consistent statements (and actions) throughout the record.  Accordingly, resolving any reasonable doubt in the Veteran's favor, an effective date of June 25, 1977, for service connection for sinusitis is warranted here. 


ORDER

An effective date of June 25, 1977, but no earlier, is granted for the service-connected sinusitis, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


